DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 17188547 filed on 03/01/2021. Claims 1, 10 and 20 are independent claims. Claims 1-20 have been examined and are pending in this application. This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021, 10/05/2021 and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claims 1, 10 and 20, the claim is directed to an abstract idea as reciting the limitations “determining, using the metadata, whether the word or the instruction violates a security policy.” The aforementioned steps are “mental process” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor/memory, processing system).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting or determining operation etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Application 2022/0012329, WO application 2017/106101, US application 20210203504. As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.
Regarding dependent claims 2-9 and 11-19; claims 2-9 and 11-19 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without being integrated into a practical application or significantly more for the same reason discussed above.  It’s noted that claims 2-3 and 11-12 recite additional steps, such as “generating, storing, canonicalizing, determining, translating.” However, said steps are not sufficiently to be consider as integrating an abstract idea into a practical application.  As result claims 2-9 and 11-19 are also rejected under 35 U.S.C. 101 as being directed to an abstract idea without being integrated into a practical application or significantly more.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “metadata processing system [] enforcing” recited in claims 10 and 20; “metadata processing system [] generating” recited in claim 11; “metadata processing system [] support” recited in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boling et al. (“Boling,” US 20220012329, filed on 11/11/2019)	

Regarding Claim 1;
Boling discloses a method for using metadata tag compression, the method comprising: at a metadata processing system for enforcing security policies in a processor architecture (par 0023; memory locations associated with metadata for use in enforcing security policies, and instructions may be checked for compliance with the security policies): 
receiving, at the metadata processing system, a first tag associated with a word in memory (par 0124; figs. 4 and 5; the tag processing hardware receive a target address; 0163; the target address comprises an application memory address [i.e. first tag]; and the metadata address comprises a metadata register address [i.e., second tag]; par 0027; the address is referred to herein as a metadata tag or simply a tag; par 0035; tagging  done on a word-by-word basis. Additionally, or alternatively, a region in memory may be mapped to a single tag, so that all words in that region are associated with the same metadata);
translating the first tag, using a tag map, into a second tag (par 0049; figs. 4 and 5; the metadata memory updated based on an address translation by the tag map table; par 0127; map the target address to an address in the metadata memory);
wherein the first tag indicates a location of the second tag relative to an offset in the tag map and wherein the second tag indicates a memory location containing metadata associated with the word or an instruction (par 0049; fig. 4; an application memory address referenced by the store instruction used to look up a metadata memory address from the tag map table, and metadata received from the rule cache or the policy processor stored to the metadata memory at the metadata memory address; par 0091; the tag processing hardware add the offset value stored in the tag map table entry to the target address to obtain a metadata memory address, and use the metadata memory address to retrieve; par 0121; retrieve a metadata value from the metadata memory; par 0133; one or more metadata symbols associated with an application memory region. For instance, an “EXECUTE” symbol for an RWX policy may be associated with an application memory region for storing code); 
obtaining the metadata from the memory location (par 0121; the tag processing hardware use the metadata memory address determined to retrieve a metadata value from the metadata memory; par 0122; obtain a decoded metadata value);
determining, using the metadata, whether the word or the instruction violates a security policy (par 0049; metadata received from the rule cache or the policy processor stored to the metadata memory at the metadata memory address; par 0050; determines that the instruction in question represents a policy violation, the tag processing hardware indicate to the write interlock that a result of executing the instruction should be discarded).

Regarding Claim 10;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 20;
This Claim recites a non-transitory computer readable medium that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boling et al. (“Boling,” US 20220012329, filed on 11/11/2019) in view of DEHON et al. (“DEHON,” WO 2017106101, published on 06/22/2017)
Regarding Claim 2;
Boling discloses the method of claim 1, 
Boling discloses all the limitations as recited above, but do not explicitly disclose prior to receiving the first tag: generating the first tag based on the second tag; and storing the first tag in main memory.  
However, in an analogous art, DEHON discloses metadata processing system/method that includes:
prior to receiving the first tag: generating the first tag based on the second tag (DEHON: page 22, lines14-15; fig. 7A; prior to receiving the first metadata tag for the first memory location from the memory; page 48, lines13-16; tag translation performed between LI and L2 memory subsystems. Moving a word from L2 cache to LI cache requires translating its tag to the corresponding tag, creating a new association); and storing the first tag in main memory (DEHON: page 50, lines 8-9, fig. 23; policy computation is performed in software (and insert the result in this cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of DEHON with the method/system of Boling to include prior to receiving the first tag: generating the first tag based on the second tag; and storing the first tag in main memory. One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).
Regarding Claim 3;
The combination of Boling and DEHON disclose the method of claim 2,
DEHON discloses wherein generating the first tag includes: canonicalizing the second tag into a standard format (DEHON: page 48, lines13-16; fig. 7; tag translation performed between LI and L2 memory subsystems. Moving a word from L2 cache to LI cache requires translating its tag to the corresponding tag, creating a new association; page 50, lines 23-24; a cache may be added to translate a tuple of result tags into its canonical composite result tag; page 226, lines 15-17; metadata structures are internally stored in canonical form and since tags are immutable sharing is fully exploited (e.g., set elements are given a canonical order).
One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).
Boling further discloses determining the tag map to use in generating the first tag (Boling: par 0091; the tag processing hardware match the target address to an entry in a tag map table, such as the tag map table entry. For instance, the tag processing hardware may determine that the target address falls within an application memory range indicated by the start address and the end address stored in the tag map table entry. The tag processing hardware then add the offset value stored in the tag map table entry to the target address to obtain a metadata memory address); and determining the offset in the tag map to store the second tag  (Boling: par 0091; the tag processing hardware may determine that the target address falls within an application memory range indicated by the start address and the end address stored in the tag map table entry. The tag processing hardware then add the offset value stored in the tag map table entry to the target address to obtain a metadata memory address, and use the metadata memory address to retrieve, from the metadata memory, a metadata tag associated with target address);

Regarding Claim 4;
The combination of Boling and DEHON disclose the method of claim 2,
DEHON further discloses wherein generating the first tag includes canonicalizing the first tag to generate a standardized first tag (DEHON: page 48, lines13-16; fig. 7; tag translation performed between LI and L2 memory subsystems. Moving a word from L2 cache to LI cache requires translating its tag to the corresponding tag, creating a new association; page 50, lines 23-24; a cache may be added to translate a tuple of result tags into its canonical composite result tag; page 226, lines 15-17; metadata structures are internally stored in canonical form and since tags are immutable sharing is fully exploited (e.g., set elements are given a canonical order).
One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).
Regarding Claim 5;
The combination of Boling and DEHON disclose the method of claim 1, 
DEHON discloses wherein the tag map is a physical memory page-based map, a virtual memory page-based map, a shared tag map, a global map, or a local map (DEHON: page 103, lines 11-16; physical pages of memory mapped into a virtual address space such as where the contents of the mapped physical page may be accessed by PI using the mapped virtual addresses of such mapped physical pages. For example, physical page may be mapped into a subrange XI of Pi's virtual address space. Process PI may, for example, read a data item or instruction from a location in page A by referencing a particular virtual address in the subrange XI).
One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).

Regarding Claim 6; 
Boling disclose the method of claim 1, wherein the address of the word in memory is used to identify the tag map from a plurality of tag maps; or wherein the second tag is stored in a cache and used as the tag for the word when determining a subsequent security policy violation (Boling: par 0042; a tag for an application memory address from which the instruction is fetched (e.g., a word in memory to which the program counter points), a tag for a register in which an operand of the instruction is stored, and/or a tag for an application memory address referenced by the instruction).
Boling disclose wherein the address of the word in memory is used to identify the tag map as recited above, but do not explicitly disclose identify the tag map from a plurality of tag maps.
However, in an analogous art, DEHON discloses metadata processing system/method that includes:
identify the tag map from a plurality of tag maps (DEHON: page 100, lines 2-7; different mapping table may be created for each policy since the mappings may vary per policy. For a particular opcode, the translation or mapping table may determine the opgroup as noted above and may also determine additional information for the particular opcode; page 101, lines 16-17; an opcode provided as an input or index into the opcode mapping table to lookup or determine mapped outputs for the opcode).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of DEHON with the method/system of Boling to include identify the tag map from a plurality of tag maps. One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).

Regarding Claim 7;
The combination of Boling and DEHON disclose the method of claim 6, 
Boling discloses wherein translating the first tag into the second tag includes performing a logical operation using tag map identifiers and the first tag, wherein the logical operation includes addition or concatenation (Boling: par 0049; figs. 4 and 5; the metadata memory updated based on an address translation by the tag map table; par 0127; map the target address to an address in the metadata memory; par 0116; metadata encoding techniques are described above in connection with a tag map table entry, it should be appreciated that aspects of the present disclosure are not limited to using a tag map table. In some embodiments, fixed hardware logic and/or a processor programmed by software may be used in addition to, or instead of, a tag map table).  

Regarding Claim 8;
Boling disclose the method of claim 1, 
Boling discloses all the limitations as recited above, but do not explicitly disclose wherein the metadata processing system uses a software-based policy handler to support tag translation on a memory write.  
However, in an analogous art, DEHON discloses metadata processing system/method that includes:
wherein the metadata processing system uses a software-based policy handler to support tag translation on a memory write (DEHON: page 69, lines 17-24; the address and data for writing to the opgroup/care table (e.g., also referred to elsewhere herein as a mapping or translation table including opgroups and care/don't care bits for opcodes) [] identify CSRs providing tag inputs for a current instruction to the PUMP and rule cache miss handler; page 71, lines 15-16; in order to allow the rule cache miss handler placement to be configurable, a protection model may be utilized that further extends the RISC-V privileges).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of DEHON with the method/system of Boling to include wherein the metadata processing system uses a software-based policy handler to support tag translation on a memory write. One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).

Regarding Claim 9; 
The combination of Boling and DEHON disclose the method of claim 8, 
DEHON disclose wherein the software-based policy handler identifies the tag map after attempting to use a different tag map during the memory write and failing (DEHON: page 69, lines 17-24; the address and data for writing to the opgroup/care table (e.g., also referred to elsewhere herein as a mapping or translation table including opgroups and care/don't care bits for opcodes) [] identify CSRs providing tag inputs for a current instruction to the PUMP and rule cache miss handler; page 100, lines 2-7; different mapping table may be created for each policy since the mappings may vary per policy. For a particular opcode, the translation or mapping table may determine the opgroup as noted above and may also determine additional information for the particular opcode; page 101, lines 16-17; an opcode provided as an input or index into the opcode mapping table to lookup or determine mapped outputs for the opcode).
One would have been motivated to encode an arbitrary number of security policies for code running on a processor. Metadata may be added to every word in the system and a metadata processing unit may be used that works in parallel with data flow to enforce an arbitrary set of policies (DEHON: abstract).
	
Regarding Claim 11;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 12;
This Claim recites a system that perform the same steps as method of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  



Regarding Claim 13;
This Claim recites a system that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 14;
This Claim recites a system that perform the same steps as method of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 15;
This Claim recites a system that perform the same steps as method of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 17;
This Claim recites a system that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  




Regarding Claim 18;
This Claim recites a system that perform the same steps as method of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  

Regarding Claim 19;
This Claim recites a system that perform the same steps as method of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boling et al. (US 20220012329) in view of DEHON et al. (WO 2017106101) and further in view of BRANDT et al. (“BRANDT,” US 20210203504, filed on 12/28/2019)
Regarding Claim 16; 
The combination of Boling and DEHON disclose the system of claim 15, 
The combination of Boling and DEHON disclose all the limitations as recited above, but do not explicitly disclose wherein the cache is a last level cache.  
However, in an analogous art, BRANDT discloses cryptographically tied with data system/method that includes:
wherein the cache is a last level cache (BRANDT: par 0214; the set of shared cache units include a last level cache).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of BRANDT with the method/system of Boling and DEHON to include wherein the cache is a last level cache. One would have been motivated to programming, and generally includes the native data types, instructions, register architecture, addressing modes, memory architecture, interrupt and exception handling (BRANDT: abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439